Citation Nr: 0615604	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for liver cancer.

2.  Entitlement to service connection for respiratory 
disability.

3.  Entitlement to service connection for skin disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to June 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in January 2005 for further development.



FINDINGS OF FACT

1.  The veteran had active service in Vietnam, and is 
presumed to have been exposed to herbicides.

2.  Liver cancer was not manifested during the veteran's 
military service nor within a year of separation from 
service, or for many years thereafter, nor is liver cancer 
otherwise related to the veteran's service, to include 
exposure to herbicides.

3.  Respiratory disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is respiratory disability otherwise related to the veteran's 
service, to include exposure to herbicides.

4.  Skin disability, to include chloracne, was not manifested 
during the veteran's military service nor within a year of 
separation from service, and skin disability is otherwise not 
related to the veteran's service, to include exposure to 
herbicides.



CONCLUSIONS OF LAW

1.  Liver cancer was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2005).

2.  Respiratory disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  Skin disability was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2003.  
The letter predated the June 2003 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter 
has clearly advised the veteran of the evidence necessary to 
substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  In the present appeal, 
the veteran was issued correspondence from VA in April 2006 
which outlined the types of evidence necessary to establish a 
disability rating and an effective date, as it pertains to 
his service connection claims.  To the extent that this 
notice was inadequate in any respect, whether due to 
substance or timing, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
As more particularly discussed below, the preponderance of 
the evidence is against the service connection claims.  
Therefore, any downstream questions as to the ratings or 
effective dates to be assigned are effectively rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in June 2005 with regard to his claims 
for liver cancer and skin disability.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  As will be discussed in more detail below, 
the Board finds that an examination is not necessary with 
regard to his claim of service connection for a respiratory 
disability.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The issues before the Board include claims of service 
connection for liver cancer, skin disability, and respiratory 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant tumors 
and cirrhosis of the liver, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  
The diseases listed at 38 C.F.R. § 3.309(a) include chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Liver cancer

A Report of Medical History completed by the veteran for 
separation purposes in April 1969, reflects that he checked 
the 'No' box with regard to 'stomach, liver or intestinal 
trouble.'  The April 1969 separation examination reflects 
that his abdomen and viscera were clinically evaluated as 
normal.  The examination report does not reflect any 
diagnosis or symptomatology related to the liver.

Private treatment records from Baylor University Medical 
Center reflect that a diagnosis of end-stage liver disease 
secondary to hepatitis C diagnosis was rendered in 1994.  The 
viral hepatitis C diagnosis was further complicated by 
hepatocellular carcinoma.  In April 2002, the veteran 
underwent a liver transplant.

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's diagnosed liver disease is etiologically 
related to his period of service.  No liver disease or 
symptomatology related thereto was reflected in service.  As 
noted, a diagnosis of liver disease was not rendered until 
over 24 years after separation from service.  There is no 
medical evidence to support an etiological relationship to 
his period of active service.

With regard to his contention that his liver cancer is as a 
result of herbicide exposure in Vietnam, the Board notes that 
liver cancer is not listed under the special herbicide 
exposure presumption for veterans with certain Vietnam 
service.  The Board acknowledges, however, that soft-tissue 
sarcoma is considered a presumptive disease due to herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  However, on VA 
examination in June 2005, the VA examiner reported reviewing 
the claims folder several times, and stated that there was no 
indication of any kind of a sarcoid tumor.  The examiner 
opined that there was no indication that his liver cancer was 
caused by sarcoma.  Thus, there is no competent evidence of 
record suggesting any nexus between liver cancer and his 
exposure to herbicides in Vietnam. 

The Board has considered the veteran's own lay statements to 
the effect that his liver cancer is causally related to his 
active service, to include exposure to herbicides in Vietnam; 
however, it is noted that there is no medical evidence of 
record to support such a theory and the veteran has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The negative clinical and documentary evidence post- 
service for 24 years is more probative than the remote 
assertions of the veteran. 

In summary, there is no probative evidence of liver disease 
in service.  Moreover, there is no probative evidence of a 
nexus between the veteran's liver disease and his period of 
active duty service, nor is there medical evidence of a 
causal relationship, between the veteran's liver disease and 
exposure to herbicides.  Thus, service connection for liver 
cancer is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Respiratory disability

A Report of Medical History completed by the veteran for 
separation purposes in April 1969, reflects that he checked 
the 'No' box with regard to 'shortness of breath,' 'pain or 
pressure in chest,' and 'chronic cough.'  The April 1969 
separation examination reflects that his lungs and chest were 
clinically evaluated as normal.

An April 2002 chest x-ray examination conducted at Baylor 
University Medical Center reflects an impression of interval 
development of subcutaneous emphysema over the right neck and 
right axillary region, and slight increased atelectatic 
change in the right medial lung base.

In April 2003, the veteran sought follow-up treatment at 
Baylor for post-liver transplant.  A CT chest scan showed 
pulmonary emphysema without nodules or lymphadenopathy.  

VA outpatient treatment records dated in November and 
December 2003 reflect assessments of shortness of breath, and 
chronic obstructive pulmonary disease (COPD).

In February 2004, the veteran underwent a VA pulmonary 
consultation.  Upon physical examination and pulmonary 
function testing, the assessment was COPD/emphysema with 
moderate obstruction of his pulmonary function tests.

As set forth above, the veteran seeks service connection for 
a respiratory disorder.  Although private and VA medical 
treatment records reflect a current diagnosis of 
COPD/emphysema, there is no medical evidence to support that 
this disability is due to his active service or any incident 
therein.  

Service medical records are negative for any treatment for a 
respiratory disorder, and his lungs and chest were clinically 
evaluated as normal upon separation from service.  As noted, 
the objective medical evidence reflects a diagnosis of a 
respiratory disorder initially in April 2002, constituting a 
33 year gap between separation from service and a diagnosis.  
There is no medical evidence to support an etiological 
relationship to his period of active service.

The veteran has also claimed entitlement pursuant to the 
special herbicide exposure presumption for veterans with 
certain Vietnam service.  In that regard, the Board notes 
that the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  The Secretary has 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for respiratory disorders, 
other than respiratory cancers.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  A respiratory cancer diagnosis has 
not been rendered in this case.  For these reasons, the Board 
finds that the presumptive regulations regarding exposure to 
Agent Orange are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  There is otherwise no 
competent evidence to suggest a nexus between a respiratory 
disability, and his exposure to herbicides in Vietnam.

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a respiratory 
disorder in service.  

The Board has considered the veteran's own lay statements to 
the effect that his respiratory disorder is causally related 
to his active service; however, there is no medical evidence 
of record to support such a theory and the veteran has not 
been shown to have the medical expertise necessary to render 
such an opinion.  Espiritu, 2 Vet. App. at 495.  The negative 
clinical and documentary evidence post-service for 
approximately 33 years is more probative than the remote 
assertions of the veteran.

In summary, there is no probative evidence of a respiratory 
disorder in service.  Moreover, there is no probative 
evidence of a nexus between the veteran's COPD/emphysema and 
his period of active duty service, nor is there medical 
evidence of a causal relationship, between the veteran's 
COPD/emphysema and exposure to herbicides.  Thus, service 
connection for a respiratory disorder is not warranted.  This 
is a case where the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see Gilbert, supra.

Skin disability

A Report of Medical History completed by the veteran for 
separation purposes in April 1969, reflects that he checked 
the 'No' box with regard to 'skin diseases.'  The April 1969 
separation examination reflects that his 'head, face, neck 
and scalp' and 'skin, lymphatics' were clinically evaluated 
as normal.

On his January 2003 application for VA compensation, the 
veteran stated that he began having a rash in 1980.  

Upon review of the VA outpatient treatment records on file, 
an August 2003 treatment record reflects a past history of a 
skin rash.  Outpatient treatment records dated in July and 
October 2005 reflect assessments of cystic acne and 
folliculitis.

The veteran underwent a VA examination in June 2005.  The 
veteran reported that he developed red bumps on his face upon 
returning from Vietnam, which would come and go.  Sometimes 
these lesions would have pus.  He would have the lesions 
lanced.  He never treated with antibiotics.  He reported 
continuing to have acne since that time.  He reported 
occasionally developing new lesions on his face, the last one 
being approximately three to four weeks ago.  He has scarring 
of both cheeks, and still has acne on his face and some on 
his scalp in two places at times.  The examiner noted that 
there was some deep scarring but no superficial scarring on 
his face.  On physical examination, the skin on the face 
showed no active lesions, no pus, no pimples or current acne.  
He had chloracne scars which were mild and primarily on both 
cheeks.  These scars were well-healed and nontender with good 
texture and good adherence.  He had a large scar just below 
the left ear, one inch by one inch.  The examiner diagnosed 
chloracne, facial, with mild scarring present on both cheeks 
and below left ear, and no active acne seen on examination.

The veteran claims entitlement to service connection for a 
skin disability, to include chloracne, as a result of his 
exposure to Agent Orange while serving in Vietnam.  The Board 
acknowledges that a veteran who served in Vietnam during the 
applicable time period is presumed to have been exposed to 
herbicide agents.  38 U.S.C.A. § 1116(f).  The Board also 
acknowledges that chloracne is among the disabilities listed 
in 38 C.F.R. § 3.309(e).  The regulations specifically 
provide, however, that chloracne shall become manifest within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active service.  See 
3.307(a)(6)(ii).  The veteran separated from service in June 
1969, and there is no objective evidence of a diagnosis of 
chloracne until 36 years after separation from service.  The 
Board acknowledges the veteran's report at the VA examination 
that he incurred red bumps and lesions on his face upon 
returning from Vietnam, however, the veteran has submitted no 
objective medical evidence to support such claim.  Moreover, 
such contention is in contradiction with the notation in his 
January 2003 claim which stated that a skin rash began in 
1980, which would have been approximately 11 years after 
separation from service.  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(ii)(iii), 3.309(e).  Thus, presumptive service 
connection for chloracne due to Agent Orange exposure is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.

Cystic acne and folliculitis are not listed under the special 
herbicide exposure presumption for veterans with certain 
Vietnam service, and there is otherwise no competent evidence 
of record suggesting any nexus between these skin disorders 
and his exposure to herbicides in Vietnam. 

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records are negative for a 
diagnosis of any skin disability, and the separation 
examination reflected that his skin was normal.  As discussed 
hereinabove, on his original claim the veteran did not 
contend that he initially incurred a skin rash until 1980, 
over a decade after separation from service.  Based on the 
foregoing, it cannot be said that a skin disability was 
manifested during service.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, a diagnosis of cystic acne and 
folliculitis was not rendered until 2003, approximately 34 
years after separation from service, and a diagnosis of 
chloracne was not rendered until June 2005, approximately 36 
years after separation from service.  There is no medical 
evidence to support an etiological relationship to his period 
of active service, to include exposure to herbicides.

The Board has considered the veteran's lay contentions that 
his skin disability is due to service or as a result of 
exposure to Agent Orange in service.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu, supra.  There is no 
probative medical evidence of record to support an 
etiological relationship between his period of active service 
and any in-service exposure to Agent Orange.  

In summary, as a skin disability was not shown in service, as 
chloracne did not become manifest within a year of separation 
from service, and because there is no competent evidence of 
record suggesting that the veteran's chloracne, cystic acne, 
and folliculitis are related to his active service, including 
exposure to Agent Orange, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a skin disability.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


